Citation Nr: 0948782	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-13 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for varicose veins 
claimed as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for nephropathy claimed 
as secondary to diabetes mellitus, type II.  

3.  Entitlement to an effective date prior to March 8, 2007, 
for the grant of service connection for peripheral neuropathy 
of the bilateral upper extremities as secondary to diabetes 
mellitus, type II.  

4.  Entitlement to an effective date prior to March 8, 2007, 
for the grant of service connection for peripheral neuropathy 
of the bilateral lower extremities as secondary to diabetes 
mellitus, type II.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in October 2009.  

The issues of entitlement to an effective date prior to March 
8, 2007, for the grant of service connection for peripheral 
neuropathy of the bilateral upper extremities as secondary to 
diabetes mellitus, type II and entitlement to an effective 
date prior to March 8, 2007, for the grant of service 
connection for peripheral neuropathy of the bilateral lower 
extremities as secondary to diabetes mellitus, type II are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will inform the Veteran if any further 
action is required on his part.  


FINDINGS OF FACT

1.  There is no competent evidence linking currently existing 
varicose veins to the Veteran's active duty service or to a 
service-connected disability.  

2.  The preponderance of the evidence demonstrates that the 
Veteran does not currently have nephropathy.  


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by the 
veteran's active duty service, nor are varicose veins 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

2.  Nephropathy was not incurred in or aggravated by the 
veteran's active duty service, nor is nephropathy proximately 
due to or caused by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities adjudicated by this 
decision.  Specifically, the discussion in an October 2006 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection for varicose veins and nephropathy.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the appellant's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims decided herein have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims and he was also provided with notice 
of the types of evidence necessary to establish an effective 
date or a disability evaluation for the issues on appeal in 
the October 2006 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded VA examinations in 
connection with his claims.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations conducted in connection with these claims are 
adequate for adjudication purposes.  The examiners did not 
have access to the Veteran's claims file.  The Board finds 
such omission does not affect the competency of the opinions 
provided.  The Veteran is claiming service connection for 
disorders as secondary to service-connected disabilities.  
The examiner who conducted the VA examinations acknowledged 
that the Veteran had diabetes mellitus.  The examiner also 
obtained a medical history from the Veteran.  This examiner 
opined, however, that the current varicose veins were not 
etiologically linked to the Veteran's active duty service.  
The examiner provided the rationale that the disorder was 
secondary to the Veteran's weight.  There is no indication in 
any way that the negative opinion was based on a lack of 
medical evidence in the claims file or based on a lack of 
evidence in the service treatment records or anything to do 
with past medical records.  With regard to the nephropathy 
claim, the examiner who conducted the VA examinations 
determined that the Veteran did not currently have the 
disorder.  The fact that the examiner did not have access to 
the claims file could not alter a contemporaneous finding 
based on medical evidence produced at the time of the 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

In October 2009, the Veteran submitted evidence directly to 
the Board which was accompanied by a waiver which indicated 
that the Veteran was waiving his right to have the issues on 
appeal remanded back to Agency of Original Jurisdiction for 
review of the evidence.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the appellant as a 
lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of the varicose veins 
or the current existence of nephropathy.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that he had varicose 
veins.  The appellant is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

For the same reasons cited above, the Board finds that the 
Veteran's spouse is also not competent to provide evidence as 
to more than simple diagnoses or medical assessments.  

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


Entitlement to service connection for varicose veins claimed 
as secondary to diabetes mellitus.  

Initially, the Board notes there is competent evidence of 
record of the current existence of varicose veins.  The 
examiner who conducted the September 2006 VA examination 
diagnosed the presence of the disorder.  The issue on appeal 
revolves around whether the currently existing varicose veins 
were etiologically linked to the Veteran's active duty 
service or to a service-connected disability.  

The Veteran has argued that he currently experiences varicose 
veins as a result of his service-connected diabetes mellitus.  
He does not argue that the disorder is directly due to his 
active duty service.  The Board finds that service connection 
is not warranted for varicose veins on a direct basis.  The 
service treatment records were silent as to complaints of, 
diagnosis of or treatment for varicose veins and there is no 
competent evidence of record linking currently existing 
varicose veins to the Veteran's active duty service.  As set 
out above, the Veteran is competent to report he had varicose 
veins.  He has not indicated in any way that he had the 
disorder while on active duty.  

The Board finds that service connection is not warranted for 
varicose veins as secondary to the service-connected diabetes 
mellitus.  There is no competent evidence of record linking 
the currently existing varicose veins to a service-connected 
disability to include diabetes mellitus.  The only evidence 
of record which links currently existing varicose veins to 
the service-connected diabetes mellitus (or to any service-
connected disability) is the Veteran's own allegations and 
testimony.  As set out above, the Veteran is competent to 
report on the presence of varicose veins.  He is not 
competent, however, to provide evidence as to the etiology of 
the disorder.  When asked at the time of the October 2009 
videoconference hearing if the Veteran could submit a 
doctor's statement linking current varicose veins with 
diabetes mellitus, the Veteran testified that the records did 
not make that link.  He testified that he was informed by a 
doctor that diabetes mellitus would cause blood vessels 
"like to thin or something and to cause bleeding . . ."  
When asked if it is a correct statement that the Veteran had 
been advised that it was possible there was a cause and 
effect relationship between the varicose veins and diabetes 
mellitus but no doctor has more definitively said that was 
the case, the answer was "yes."  The Veteran's opinion as 
to the etiology of his varicose veins is without probative 
value.  

With regard to the testimony that a health care provider 
indicated there was a possible link between varicose veins 
and diabetes mellitus, the Board notes that the Court has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this regard, 
the Board notes that, aside from the veteran's own testimony 
on the matter of what a physician reported to him, the record 
is devoid of evidence substantiating any such admission by 
medical personnel.

In an attempt to support the Veteran's claim, VA arranged for 
a VA examination to determine if the Veteran currently has 
varicose veins which were linked to his diabetes mellitus.  A 
VA examination was conducted in September 2006.  The Veteran 
complained of varicosities of superficial veins of his right 
lower extremity which had been present for 15 years, and 
which were painful, especially when walking.  Physical 
examination revealed extensive superficial varicosities 
involving his right lower extremity mostly from beneath the 
right knee joint in the right lower leg.  There were also 
palpable extensive varicosities of the superficial veins in 
the inner aspect of the thigh.  The pertinent assessment was 
superficial varicose veins of the bilateral lower 
extremities, more on the right extremity.  It was the 
examiner's opinion that the varicosities were possibly 
related to the Veteran's high body mass index.  The examiner 
did not think that the varicose veins were secondary to the 
diabetes mellitus.  This opinion weighs against a finding 
that there is an etiologic link between the current varicose 
veins and the service-connected diabetes mellitus.  

There is no other evidence of record which addresses the 
question of whether the currently existing varicose veins 
were secondary to the service-connected diabetes mellitus or 
to any other service-connected disability.  

Based on the above, the Board finds that there is no 
competent evidence of record linking the currently existing 
varicose veins to the Veteran's service-connected diabetes 
mellitus or to any other service-connected disability.  
Without such a link, service connection for varicose veins 
must be denied on a secondary basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
varicose veins.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


Entitlement to service connection for nephropathy claimed as 
secondary to service-connected diabetes mellitus.  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the Veteran does not 
currently have nephropathy.  As a result, service connection 
is not warranted for nephropathy on a direct or secondary 
basis.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Veteran submitted an excerpt from the internet pertaining 
to diabetic nephropathy.  The document does not mention the 
Veteran nor does it indicate in any way that the Veteran 
currently has nephropathy.  This document does not provide 
competent evidence of the current existence of nephropathy.  

A September 2003 private clinical record includes a pertinent 
assessment of diabetic nephropathy.  It was written that the 
Veteran would be started on Benicar for this.  A private 
clinical record dated in November 2006 includes a diagnosis 
of diabetic nephropathy and that the Veteran had been started 
on Benicar.  It was noted that this information was based on 
a review of the September 2003 private clinical record.  
These were the only references in the clinical records as to 
the presence of nephropathy.  The Board finds this evidence 
is outweighed by the lack of pertinent findings in all the 
other clinical evidence of record and also the reports of VA 
examinations.  

The Veteran underwent a VA examination in September 2006, in 
part, to determine if he currently has nephropathy.  The 
pertinent assessment was no current evidence of diabetic 
nephropathy, with normal GFR and serum creatinine, and no 
evidence of microalbuminuria.  Another VA examination was 
conducted in July 2008.  Lab work was referenced as revealing 
trace ketones and glucose of 193 but were otherwise negative.  
The assessment was diabetes mellitus type II requiring 
insulin.  There was no mention of the presence of 
nephropathy.  Private and VA clinical records dated after 
2003 through June 2009 were silent as to diagnosis of 
nephropathy with the exception of the November 2006 record.  
However, the November 2006 record only references diabetic 
nephropathy based on a review of the September 2003 private 
clinical record.  The November 2006 clinical record does not 
actually include a diagnosis of current nephropathy.  The 
only assessments included in the November 2006 private 
clinical record were non-insulin dependent diabetes mellitus, 
hypertension, hyperlipidemia and obesity.  

Based on the above, the Board finds that the preponderance of 
the competent evidence of record demonstrates that the 
Veteran does not currently experience nephropathy and has not 
had the disorder since 2003.  The fact that the clinical 
records dated subsequent to 2003 do not include diagnoses for 
the disorder (other than noting the November 2006 record 
discussed above) weighs heavily against a finding that there 
is current nephropathy.  The fact that the November 2006 
record does not include a current assessment of nephropathy 
also weighs against the claim.  The Board finds that if, in 
fact, the Veteran did still have nephropathy, there would be 
annotations in the clinical evidence of this dated subsequent 
to November 2003 which is the last evidence of record which 
indicates that the Veteran had nephropathy at that time or 
there would have been findings indicative of nephropathy at 
the time of the VA examinations.    

The only other evidence of record which indicates that the 
Veteran currently has nephropathy which was etiologically 
linked to his active duty service or to a service-connected 
disability is the Veteran's and his spouse's allegations and 
testimony.  As set out above, this is without probative 
value.  The question of whether the Veteran currently 
experiences a kidney disorder as secondary to diabetes 
mellitus is not a simple medical assessment or diagnosis.  It 
is complex in nature, precluding the Veteran and his spouse 
from offering competent testimony as to the current existence 
and etiology of nephropathy.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
nephropathy.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for varicose veins claimed 
as secondary to diabetes mellitus is denied.

Entitlement to service connection for nephropathy claimed as 
secondary to diabetes mellitus is denied.  


REMAND

In February 2009, the RO granted service connection for 
peripheral neuropathy of the upper extremities and lower 
extremities and assigned effective dates of July 11, 2008 for 
both the upper extremities and lower extremities.  In April 
2009, the Veteran indicated that he was disputing the 
effective date assigned for the grants of service connection 
for the peripheral neuropathy of the extremities.  In June 
2009, the RO issued a supplemental statement of the case (not 
a statement of the case) indicating that an earlier effective 
date of March 8, 2007 had been assigned for the grants of 
service connection for peripheral neuropathy of the 
extremities.  The Veteran has not indicated that he is 
satisfied with the effective dates assigned for the grants of 
service connection for peripheral neuropathy of the upper 
extremities and lower extremities.  The issues remain in 
appellate status.  

The Court has held that, when a notice of disagreement has 
been filed, the RO must issue a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999);  see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that 
the filing of a notice of disagreement initiates the appeal 
process and requires VA to issue a statement of the case).

The Veteran has not been issued a statement of the case for 
the claims of entitlement to earlier effective dates for the 
grants of service connection for peripheral neuropathy of the 
upper and lower extremities.  The supplemental statement of 
the case issued to the Veteran does not comply with legal 
requirements.  38 C.F.R. § 19.31 specifically directs that in 
no case will a supplemental statement of the case be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in a statement of the case or 
to respond to newly appealed issues that were not addressed 
in the statement of the case.  The Veteran must be issued 
with a statement of the case pertaining to his earlier 
effective date claims.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his 
representative an appropriate statement 
of the case addressing the issues of 
entitlement to an effective date prior to 
March 8, 2007, for the grant of service 
connection for peripheral neuropathy of 
the bilateral upper extremities as 
secondary to diabetes mellitus, type II 
and entitlement to an effective date 
prior to March 8, 2007, for the grant of 
service connection for peripheral 
neuropathy of the bilateral lower 
extremities as secondary to diabetes 
mellitus, type II.  The Veteran should 
also be advised of the need to file a 
timely substantive appeal if he desires 
to complete an appeal as to these issues.  
If a timely substantive appeal is 
received, the case should be returned to 
the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


